El Jiíez Asociado Señor Marrero
emitió la opinión del Tribunal.
María Antonia Martínez y Mercedes Guzmán presenta-ron demanda de daños y perjuicios contra la United States Casualty Co. y el Municipio de Añasco, la primera en repre-sentación de su hijo legítimo Richard Juan Ramírez Martí-nez, y la segunda de sus hijas naturales reconocidas Elizabeth *598y Edna Virginia Ramírez Guzmán. (1) Alegaron en ella, esencialmente, que el día 31 de agosto de 1950 y en la calle principal del pueblo de Añasco, en ocasión en que José Ro-dríguez Lamberty conducía la ambulancia municipal de dicho pueblo a velocidad exagerada, en forma atolondrada y sin tomar las debidas precauciones, chocó la misma con un posté del teléfono y lanzó a Juan Ramírez Caraballo al pavi-mento,. recibiendo éste heridas a consecuencia de las cuales murió; y que la muerte de Ramírez Caraballo se debió única y exclusivamente a la negligencia del chófer Rodríguez Lam- . Jbérty, quien conducía el referido vehículo en su carácter de empleado del aludido municipio.
En su contestación los demandantes admitieron la ocu-rrencia del accidente. Alegaron, sin embargo, que en el mismo no hubo culpa o negligencia de parte del chófer y que aquél se debió a que los frenos del vehículo le fallaron al entrar a una curva, sin que el conductor pudiera detener el mismo “y al perder por este motivo el control del volante sobrevino el choque.” Admitieron además el resto del apar-tado correspondiente. (2) También sostuvieron como defen-sas especiales que la ambulancia en cuestión debía destinarse a transportar pacientes del hospital de Añasco, y no a la transportación de pasajeros; que el occiso abordó el vehículo sin autorización expresa ni implícita de su conductor ni. de .ningún funcionario autorizado del municipio de Añasco; que en los momentos del accidente el vehículo no se dedicaba a funciones propias de ambulancias municipales; que por el contrario la persona que conducía la misma la utilizaba en funciones ajenas enteramente al uso propio y adecuado para *599el cual se destina una ambulancia, sin que para ello fuera autorizada por funcionario alguno ni del hospital ni del mu-nicipio; que el chófer de esa ambulancia no tenía autoridad para transportar invitados en la misma y que si lo hizo fué por su cuenta y riesgo.
Fué el pleito a juicio, ofreciendo las partes prueba testi-fical y documental en apoyo de sus respectivas pretensiones. El tribunal a quo dictó sentencia declarando con lugar la de-manda, condenando a los demandados a pagar a las deman-dantes la suma total de $15,000, más las costas y $300 para honorarios de abogado, pero limitando la responsabilidad de la aseguradora a la suma de $5,000, monto máximo del se-guro expedido. En apoyo de esa sentencia emitió una opi-nión de la cuál copiamos las siguientes conclusiones de hechos probados:
“1. El día 30 de agosto de 1950 murió el individuo Juan Ra-mírez Caraballo, también conocido como Juan Caraballo, a con-secuencia de golpes recibidos en un accidente sufrido por la am-bulancia propiedad del Municipio de Añasco a que se refieren las alegaciones de la demanda.
“2. El accidente ocurrió debido a que dicha ambulancia corría cerca de la media noche por las calles del pueblo de Añasco a mayor velocidad, con los frenos defectuosos, habiéndole fallado los frenos al vehículo en los momentos de entrar el mismo a una curva, yendo éste a chocar contra un poste de la luz, el cual partió, y habiéndose luego volcado la ambulancia como conse-cuencia de dicho impacto. —De acuerdo con los testigos del de-mandante el cadáver del interfecto apareció tirado en el medio de la carretera, 3 ó 4 pies más allá del poste partido, habiéndose volcado la ambulancia como a 60 pies más hacia el frente.—
“3. En los momentos del accidente el vehículo era guiado por un bombero insular de nombre José Rodríguez Lamberty, a quien el Alcalde de dicho Municipio le había encomendado que guiara la ambulancia para llevar a una señora enferma al Hospital Municipal pocos momentos antes. Rodríguez Lamberty había lle-vado a la enferma al Hospital Municipal en dicha ambulancia, y en los momentos del accidente, llevaba al esposo de la enferma a buscar unas medicinas a una de las farmacias del pueblo.
“4. El Sr. Alcides Figueroa, Alcalde de Añasco, estaba auto-rizado por el Jefe del Servicio Insular de Bomberos para utili-*600zar a Rodríguez Lamberty, quien era el chófer regular de la bomba de incendios, para guiar la ambulancia del municipio en casos de emergencia. En ocasiones anteriores el Alcalde ha-bía utilizado los servicios de esta persona para conducir la ambu-lancia municipal, y la noche del accidente, el Alcalde solicitó los servicios de Juan Rodríguez Lamberty por ser un caso de emer-gencia y porque no tenía disponible ninguno de los chóferes regulares de la ambulancia, quienes eran empleados municipales.
“5. Los menores demandantes Richard Juan Ramírez Mar-tínez, Elizabeth Caraballo Guzmán y Edna Virginia Caraballo Guzmán, son hijos del interfecto Juan Ramírez Caraballo, de quien dependían exclusivamente para sus subsistencia. Richard Juan Ramírez Martínez, tiene en la actualidad 16 años de edad, teniendo las otras dos menores demandantes 7 y 8 años de edad respectivamente en el presente. Para la fecha de su muerte Juan Ramírez Caraballo era un hombre saludable y robusto, de 37 años de edad, quien ganaba lo suficiente para atender todas las necesidades de sus hijos menores.”
De la sentencia así dictada apelaron ambas partes. Pro-cederemos en primer lugar a discutir los errores señalados por los demandados. Éstos son al efecto de que el tribunal a quo erró (1) al resolver que la ambulancia propiedad del Muni-cipio de Añasco iba conducida en los momentos del accidente por un empleado o agente del Municipio o en funciones como tal o incidentales a la gestión que anteriormente se le había encomendado; (2) al resolver que la ambulancia.. .arrolló a Juan Ramírez Caraballo, cuando de la prueba ofrecida por los demandantes no surge la forma en que ocurrió dicho accidente; (3) al no resolver que Juan Ramírez Caraballo era o un intruso en la ambulancia o un invitado del chófer, ya bien en forma expresa o implícita y que por tanto sus familiares no tenían derecho a obtener compensación por su muerte; (4) al resolver que aun cuando no hubiera base para concluir que el conductor de la ambulancia en los mo-mentos del accidente era un agente del Municipio de Añasco, aún así el Municipio es responsable directamente por surgir de las admisiones de la contestación de los demandados que el accidente se debió al hecho de que los frenos de este ve-hículo le fallaron; (5) al resolver que aun cuando no se con-*601siderara al conductor de la ambulancia un agente del Muni-cipio de Añasco, en los momentos del accidente, la compañía aseguradora siempre sería responsable ya que de acuerdo con la póliza la definición de asegurado se extiende a cualquier persona que use el automóvil con permiso del asegurado; y (6) al resolver que la póliza expedida por la codemandada U. S. Casualty Co. a favor del Municipio de Añasco cubría el accidente a que se refiere este caso.
Los errores así señalados no han sido cometidos. Respecto al primero de ellos bastará citar aquí lo dicho por nosotros en González v. Cía. Agrícola, 76 D.P.R. 398, 401, a saber:
“Lo esencial, a los fines de investigar si cierta actuación se ha realizado dentro de los límites del mandato, es determinar si, al llevarse a cabo tal actuación, o al ocurrir el accidente, el agente tenía el propósito de servir y proteger los intereses de su patrono, y no con la intención de servir los propios propósitos del agente y si la actuación es incidental al cumplimiento de las actuaciones autorizadas, esto es, si existe una conexión razo-nable y pertinente entre el acto del agente y los intereses del patrono y si el acto del agente tiende razonablemente a impri-mirle efectividad al objetivo final del patrono.. (Bastardi-llas nuestras.)
Cierto es que según la prueba que figura en autos el chó-fer solamente fué autorizado por el alcalde para trasladar la enferma de su casa al hospital, pero no puede decirse que al trasladar al esposo de la enferma a la farmacia en busca de la medicina que a aquélla le habían recetado él tuviera el propósito de servir sus propios intereses y no los intereses del municipio. Además, existía una conexión razonable y per-tinente entre el acto realizado por el chófer y los intereses del municipio, tendiendo tal acto razonablemente a imprimirle efectividad al objetivo principal del municipio como lo es, entre otros, el prestar el mejor servicio de beneficencia pú-blica a la comunidad.
De la prueba que figura en autos se desprende que entre once y doce de la noche del 31 de agosto de 1950 un indivi-*602duo que es identificado en los autos como el hijo de Aniceto Rodríguez, tocó a la puerta de la casa de Alcides Figueroa, alcalde de Añasco, y le pidió que le facilitara la ambulancia para trasladar a su esposa, que se hallaba enferma, al hospital municipal; que el alcalde le contestó que el chófer de la ambulancia acababa de llegar con él de un viaje, pero que fuera al parque de bombas y le dijera a Rodríguez Lam-berty que hiciera el traslado de la enferma en la ambulancia; que Rodríguez Lamberty así lo hizo, llevando la enferma al hospital, donde se le recetó cierta medicina de que allí ca-recían; que entonces el esposo de la enferma le pidió a Ro-dríguez Lamberty que lo llevara a la farmacia para comprar dicha medicina, a lo cual Rodríguez Lamberty accedió, sur-giendo el accidente mientras se dirigían a la farmacia.(3) Respecto a la forma precisa en que murió Juan Ramírez Ca-raballo no hay evidencia directa de clase alguna en los autos. Sólo sabemos por éstos que la ambulancia corría a velocidad excesiva, y que al tomar una curva chocó con un poste, que partió en dos, y luego se volcó, y que Ramírez Caraballo apareció muerto allí cerca. Dado el cúmulo de prueba que tuvo ante sí el tribunal a quo pudo correctamente concluir, como lo hizo, que el accidente se debió exclusivamente a la culpa y negligencia de Rodríguez Lamberty, sin que mediara en modo alguno negligencia contribuyente de parte de Ra-mírez Caraballo. El hecho de que en la demanda se alega-ran actos específicos de negligencia, no era óbice para que se aplicara la doctrina de res ipsa loquitur. En Román v. Mueblería Central, 72 D.P.R. 341, 343, dijimos que: "... es considerable el número de jurisdicciones que sostienen que cuando las circunstancias del caso son de tal naturaleza que el accidente no hubiera ocurrido a no haber sido por la ex-*603elusiva negligencia del demandado y el demandante no tiene medios a su alcance para probar la causa del accidente, la doctrina (de res ipsa loquitur) debe aplicarse a pesar de ha-berse alegado hechos específicos de negligencia, que el deman-dante intentó, pero no pudo probar.” Manifestamos, además, a la pág. 345 que: “Mientras el demandado no demuestre que no fué por su negligencia que ocurrió el accidente, debe prevalecer en contra suya la presunción de negligencia que conlleva dicha doctrina.” Véanse también Hermida v. Feliciano, 62 D.P.R. 55, y Cintrón v. A. Roig, Sucrs., 74 D.P.R. 1028, 1039. Cf. Kirchberger v. Gover, 76 D.P.R. 907.
 La jurisprudencia se expresa en el sentido de que si el chófer de un vehículo sin autorización de su patrono invita a otra persona a que le acompañe y como consecuencia de un accidente sufrido por el vehículo el invitado es lesionado, el dueño no es responsable. Rivera v. Maldonado, 72 D.P.R. 479. Blashfield’s, Cyclopedia of Automobile Law and Practice, vol. 5, ed. permanente, sec. 3016, pág. 311. En el caso de autos no hubo la menor prueba al efecto de que el occiso fuera un invitado, un intruso o un transgresor. ' • De suerte, pues, que la doctrina que acabamos de exponer no tiene aplicación aquí. También es doctrina en derecho que una .vez que existe prueba de que el demandado es dueño del vehículo que causó los daños, surge la presunción juris tantum de que la persona que conducía tal vehículo era empleado o agente del demandado y que éste actuaba en el curso del desempeño de sus atribuciones. Pereira v. Commercial Transport Co., 70 D.P.R. 641, 645. Semejante presunción no fué destruida en este caso. Cf. Acosta v. Crespo, 70 D.P.R. 239. Así pues, adversamente al cuarto señalamiento de los demandados, tenemos en primer lugar ese principio jurisprudencial, y en segundo lugar las propias admisiones de los demandados en su contestación, que hemos hecho constar al principio de esta opinión.
En el párrafo tercero de la póliza de seguros expedida por la codemandada U. S. Casualty Co. a favor del Mu-*604nicipio de Añasco se hace constar claramente (en el idioma inglés) que la palabra “asegurado” incluye al asegurado y a cualquier persona que use el automóvil... con permiso de aquél. Por otro lado, nada hay en la póliza que demuestre que el vehículo asegurado tuviera que usarse exclusivamente como ambulancia. Pero aún si tal demostración existiera, el uso descrito en la póliza “debe ser el uso regular y domi-nante que debe dársele al vehículo, pero ello no quiere decir que ése sea el único uso que se le puede dar al mismo y que de ocurrir un accidente mientras se le está dando otro uso ello (no) es óbice para recobrar bajo la póliza.” Quiñones v. Tropical Beverages, 74 D.P.R. 364, 374. El quinto error señalado, por tanto, tampoco fué cometido. Respecto al sexto sólo es menester repetir lo antes expuesto.
 El único error señalado por los demandantes es que el tribunal a quo erró al fijar la cuantía de la indemnización en la suma de $15,000. Según la prueba ofrecida, el interfecto era un hombre de 37 años de edad, sano y fuerte, quien durante la zafra se dedicaba a cargar sacos de azúcar y ganaba $4.80 diarios, y en tiempo muerto trabajaba como ayudante de carpintero y se ganaba unos $2.50 al día. La fijación de la indemnización descansa en el sano criterio del tribunal sentenciador y con la cuantía por éste concedida no intervenimos a no ser que se nos demuestre un claro abuso de discreción. Consideradas las circunstancias concurrentes, creemos que no ha habido tal abuso y que la suma total de $15,000 (4) concedida es suficiente.

No habiéndose cometido ninguno de los errores señalados por una y otra parte, la sentencia apelada debe ser confir-mada.

El Juez Asociado Sr. Belaval está conforme con el resul-tado.
El Juez Asociado Sr. Pérez Pimentel no intervino.

 Originalmente las demandantes comparecieron además por sí, mas su demanda fué desestimada por figurar únicamente la aseguradora como demandada. Como al dictarse la resolución desestimatoria ya había pres-crito su causa de acción contra el municipio, el pleito se siguió exclusiva-mente para beneficio de los menores.


 En el resto del apartado correspondiente de la demanda se alega que el conductor de la ambulancia chocó la misma con un poste del teléfono y que como consecuencia de ese choque Juan Ramírez Caraballo fué lan-záiió al pavimento recibiendo heridas que fueron la causa de su muerte.-


 No sabemos por qué razón Rodríguez Lamberty no fué utilizado como testigo por ninguna de las partes. El esposo de la enferma (hijo de Aniceto Rodríguez) tampoco fué llamado a declarar, posiblemente por encontrarse en Nueva York para la fecha del juicio. Las declaraciones de ellos hubieran indudablemente arrojado mucha luz sobre la forma exacta en que ocurrió el accidente.


 El tribunal a quo condenó a los demandados a pagar al deman-dante Richard Juan Ramírez Martínez la suma de $5,000 y a las deman-dantes Elizabeth y Edna Virginia Ramírez Guzmán la suma de $10,000.